JACK, Justice.
This cause is brought into this court by a writ of error from Austin County. The plaintiff in error assigns among various other grounds, “that after judgment by default, and a writ of inquiry being ordered upon an unliquidated demand, the judgment was made final by the court without the intervention of a jury.” The record shows that the defendant having failed to appear and answer, on motion of plaintiff’s attorney judgment by default was rendered by the court, Friday, the 27th of April. This case was submitted to the court, whereupon judgment was rendered by the court against the defendant for the amount of $400, with interest from the 7th of April, 1839, till paid. The statute prescribes (volume 4, page 89) that in suits upon unliquidated demands the intervention of a jury must be had to ascertain the amount of indebtedness, before the judgment by default can be made final. Upon this ground the judgment of the district court must be reversed and remanded. It is therefore unnecessary to discuss the other causes of error which have been assigned.

Reversed and remanded.